NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



NELSON RIVERA,                      )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D13-5639
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed December 11, 2015.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr. and Brooke
Elvington, Assistant Public Defenders,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.


SILBERMAN, Judge.

             Nelson Rivera appeals his convictions and sentences for eight drug

offenses that he committed after a confidential informant (CI) befriended him. An initial

brief was filed pursuant to Anders v. California, 386 U.S. 738 (1967), and this court

subsequently ordered merits briefing on two issues. The State has failed to establish
that the error in prohibiting defense evidence of lack of a prior criminal record to support

Rivera's subjective entrapment defense was harmless; therefore, we reverse and

remand for a new trial. Our disposition on the first issue renders moot the second issue,

regarding the denial of a defense motion for continuance, and thus we do not address

the second issue further.

              Rivera contended that he was entrapped by the CI and raised a defense

of subjective entrapment at trial. An undercover officer testified to four purchases of

cocaine she made from Rivera in the presence of the CI. The sales occurred on June

20 and 22, 2012, and July 11, 2012. The CI did not testify at trial. Everything the

officers knew about Rivera came from information received from the CI.

              Rivera testified to the CI's repeated efforts to convince him to make

cocaine sales at a time when Rivera was unable to pay his bills and provide for his wife

and children. Rivera had worked as a site manager for Waste Management for ten

years. He had earned $65,000 per year as a manager for the last three years of his

employment there. In August of 2011 he was laid off based on the economy and lost

his house and his car.

              Although Rivera did testify regarding his work history, the trial court denied

defense counsel's request that Rivera be permitted to testify that he had no prior

criminal record. Defense counsel made this request repeatedly. On one occasion

counsel argued that Rivera was allowed to introduce evidence regarding his lack of

criminal record because lack of predisposition is an element of the entrapment defense.

And counsel was correct that it went to "the heart of" Rivera's subjective entrapment




                                            -2-
defense–Rivera's sole defense. Contrary to the State's assertion, we conclude that

Rivera sufficiently preserved this issue for review.

              The defense of subjective entrapment is codified in section 777.201,

Florida Statutes (2013). See Munoz v. State, 629 So. 2d 90, 99 (Fla. 1993). To

establish this defense, the defendant has the burden to first prove by a preponderance

of the evidence that a government agent induced him to commit the charged offense.

Id.; State v. Henderson, 955 So. 2d 1193, 1195 (Fla. 4th DCA 2007). Second, the

defendant must produce evidence of lack of predisposition to commit the crimes.

Munoz, 629 So. 2d at 99. Once the defendant produces this evidence, the burden shifts

to the State to rebut the evidence beyond a reasonable doubt. Id. If the first two

elements are met, then the third consideration is whether the entrapment defense

should be submitted to the jury. Id. at 100; Henderson, 955 So. 2d at 1195.

              Inducement is defined as including "persuasion, fraudulent

representations, threats, coercive tactics, harassment, promises of reward, or pleas

based on need, sympathy or friendship." Henderson, 955 So. 2d at 1195 (quoting

Farley v. State, 848 So. 2d 393, 395 (Fla. 4th DCA 2003)). When a government agent

simply provides the defendant "with the opportunity to commit a crime, the entrapment

defense is of little use because the ready commission of the criminal act amply

demonstrates the defendant's predisposition." State v. Bennett, 710 So. 2d 661, 662

(Fla. 2d DCA 1998) (quoting Jacobson v. United States, 503 U.S. 540, 550 (1992)).

Here, Rivera testified that the CI was aware that Rivera was "hurting" financially and

that the CI called him repeatedly and acted aggressively to convince Rivera to




                                            -3-
participate. Rivera also testified that the CI provided Rivera with the supplier to obtain

the cocaine.

               With respect to predisposition, the lack of a prior criminal record is

relevant, and evidence of lack of a criminal record is admissible to support an

entrapment defense. See Oyler v. State, 162 So. 3d 200, 201 (Fla. 5th DCA 2015);

Sykes v. State, 739 So. 2d 641, 642 (Fla. 1st DCA 1999). In Sykes, the court

determined that the error was prejudicial and reversed and remanded for a new trial

when the trial court prohibited the defendant from introducing evidence of lack of a

criminal record to support his entrapment defense. 739 So. 2d at 642. And in LeBron v.

State, 127 So. 3d 597, 604 (Fla. 4th DCA 2012), the Fourth District determined that it

was error to exclude testimony regarding the defendant's work history because steady

employment was relevant to the defendant's lack of predisposition. The Fourth District

determined that the error was not harmless when entrapment was the defendant's main

theory of defense. Id.

               Here, the State contends that the error is harmless. But the lack of

predisposition went to the heart of Rivera's sole defense. He was prevented from

showing that he lacked predisposition before the CI allegedly persuaded him to sell the

cocaine. We cannot say that the exclusion of the evidence of Rivera's lack of a prior

record was harmless. The State, as beneficiary of the error, has the burden to prove

harmless error. McDuffie v. State, 970 So. 2d 312, 328 (Fla. 2007). Harmless error

occurs when no reasonable possibility exists that the error contributed to the

defendant's conviction. Id. "It is well-established that the harmless error test 'is not a

sufficiency-of-the-evidence, a correct result, a not clearly wrong, a substantial evidence,




                                             -4-
a more probable than not, a clear and convincing, or even an overwhelming evidence

test' but the 'focus is on the effect of the error on the trier-of-fact.' " Id. (quoting State v.

DiGuillio, 491 So. 2d 1129, 1139 (Fla. 1986)); see also Ortiz v. State, 654 So. 2d 1002,

1003 (Fla. 4th DCA 1995) (determining that, despite the defendant's "past connection to

the drug world, the jury still could have believed that [the defendant] was not

predisposed to commit this particular crime" and stating that it could not say beyond a

reasonable doubt that the exclusion of corroborating testimony of inducement did not

contribute to the jury's decision). Further, the harmless error test does not allow the

appellate court to weigh the evidence and substitute itself for the jury. DiGuillio, 491 So.
2d at 1139.

               Because we cannot say beyond a reasonable doubt that the exclusion of

evidence regarding Rivera's lack of a prior criminal record did not contribute to his

convictions, the State did not meet its burden to show that the error was harmless.

Therefore, we reverse his convictions and sentences and remand for a new trial at

which Rivera may present evidence that he has no prior criminal record.

               Reversed and remanded for new trial.




NORTHCUTT and SALARIO, JJ., Concur.




                                              -5-